         Case 6:21-mj-00066-MK          Document 16       Filed 04/27/21      Page 1 of 6




SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
JEFFREY S. SWEET, OSB #994183
Assistant United States Attorney
jeff.sweet@usdoj.gov
405 East 8th Avenue, Suite 2400
Eugene, Oregon 97401
Telephone: (541) 465-6771
Attorneys for the United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



 UNITED STATES OF AMERICA                          6:21-mj-00066-MK

                v.                                 UNITED STATES’ RESPONSE TO
                                                   DEFENDANT’S MOTION FOR
 GREGORY WAYNE FERGUSON JR.,
                                                   PRETRIAL RELEASE
                Defendant.

       Defendant Gregory Ferguson sold methamphetamine and a short barrel rifle which he

manufactured. And he did so while on pretrial release in state cases for which he failed to

appear. When arrested, Ferguson had three pistols on his person. His use of methamphetamine,

criminal conduct while on pretrial release, manufacture and sale of a short barrel rifle,

distribution of methamphetamine and his deep involvement with firearms combine to make him

a danger to the community and a flight risk.

                                    STATUS OF THE CASE

       Ferguson was charged by complaint in the District of Oregon on March 15, 2021, with

distribution of 50 grams or more of methamphetamine in violation of 21 U.S.C. § 841(a)(1),

United States’ Response to Defendant’s Motion for Pretrial Release                             Page 1
                                                                                       Revised April 2018
         Case 6:21-mj-00066-MK          Document 16        Filed 04/27/21     Page 2 of 6




(b)(1)(A)(viii), and possessing a firearm made in violation of the National Firearms Act in

violation of 26 U.S.C. § 5861(c), and a warrant for his arrest was issued. He was arrested in

Oregon on March 16, 2021, and had an initial appearance and detention on March 17, 2021 in

front of the Honorable Mustafa T. Kasubhai, United States Magistrate Judge. This Court ordered

Ferguson detained, without prejudice, both to assure his appearance and to assure the safety of

the community, noting the following factors: Substance abuse; Prior failure(s) to appear; Nature

of offense; and, Possession of weapon(s).

                                  FACTUAL BACKGROUND
        An ATF Undercover Special Agent (UC/SA) purchased a short barrel rifle from Ferguson

on January 26, 2021 at his residence. Ferguson explained to the UC/SA that every firearm sold

in a retail store has been fired and all the ballistic information is retained, which is why Ferguson

manufactures firearms. Ferguson described the firearms he produces as “ghost guns” and said

the firearms are capable of being suppressed. When the UC/SA asked if this particular firearm is

“fully” (fully

automatic),

Prater and

Ferguson

replied in the

negative, and

Ferguson said,

“no but I can

make it that way”. The UC/SA asked about the short barrel on the rifle, and Ferguson explained

how it was made for “close combat”. Ferguson said that a fully automatic weapon would cost

United States’ Response to Defendant’s Motion for Pretrial Release                           Page 2
         Case 6:21-mj-00066-MK          Document 16          Filed 04/27/21   Page 3 of 6




$25,000, and that the barrel of the short barrel rifle is “threaded” … “to put a can on it”. A “can”

refers to a silencer. Ferguson said the rifle is a “ghost gun… has no serial numbers” and cannot

be traced. The UC/SA fired the firearm with Ferguson, and paid $1500, split into two payments.

       On February 4, 2021, the UC/SA purchased a quarter pound of methamphetamine from

Ferguson. The price was $1,300 and Ferguson retrieved the methamphetamine from his

bedroom, where the UC/SA saw a shotgun, rifles and a pistol.

       On March 16, 2021, Ferguson and the UC/SA met at Ferguson’s residence. They drove

away, purportedly to look at a machine that would help manufacture a part to convert a firearm

to an automatic firearm. Ferguson brought three pistols with him, and said that, “I always put

one on me, I always carry one. I have to, I have to, because of when I’m in the service, like if I

don’t have a piece, I feel uh, I don’t feel right, I have anxiety. I take a shower with one.”

Ferguson was arrested shortly after.

       Ferguson engaged in this conduct while on pretrial supervision in multiple cases in

Douglas County, Oregon. His pending charges are: Unlawful Use of a Weapon, Menacing,

Recklessly Endangering Another Person, Pointing a Firearm at Another, Delivery and Possession

of Methamphetamine, Attempt to Elude and Reckless Driving. Additionally, his CCH shows

three separate arrests for violation of a release agreement. Finally, Ferguson has a pattern of

failing to appear for court—including before any COVID related confusion. At various times in

his three pending cases, he failed to appear as follows:

           •   August 30, 2019         Motion hearing

           •   October 31, 2019        Hearing

           •   November 7, 2019        Pretrial conference

           •   November 13, 2019       Status check hearing
United States’ Response to Defendant’s Motion for Pretrial Release                              Page 3
         Case 6:21-mj-00066-MK          Document 16         Filed 04/27/21    Page 4 of 6




            •   December 9, 2019      Status check hearing

            •   October 21, 2020      Pretrial conference

                                      APPLICABLE LAW

       A.       Rules of Evidence Do Not Apply at a Detention Hearing

       The Federal Rules of Evidence do not apply in detention proceedings. Fed. R. Evid.

1101(d)(3); 18 U.S.C. § 3142(f). Accordingly, both the government and the defense may present

evidence by proffer or hearsay. United States v. Winsor, 785 F.2d 755, 756 (9th Cir. 1986); see

also United States v. Bibbs, 488 F. Supp. 2d 925, 925, 26 (N.D. Cal. 2007).

       B.       Standard and Burden

       Under the governing bail statute, 18 U.S.C. § 3142, the government bears the burden of

proving by a preponderance of the evidence that a defendant is a flight risk; community danger

requires clear and convincing proof. United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th

Cir. 2015). Four factors help guide release decisions: (1) the nature and circumstances of the

offense; (2) the weight of the evidence; (3) the nature and seriousness of the danger posed to the

community; and (4) defendant’s history and characteristics. 18 U.S.C. § 3142(g).

       Ferguson is charged with distribution of 50 grams or more of methamphetamine, which

carries a 10-year mandatory minimum sentence, and possessing a firearm made in violation of

the National Firearms Act. The drug crime gives rise to a statutory rebuttable presumption that

no condition or combination of conditions of release will reasonably assure the appearance of the

person as required and the safety of the community. 18 U.S.C. § 3142(e)(3)(A).

       Although the burden of persuasion remains on the government, the presumption shifts the

burden of production to the defendant. United States v. Hir, 517 F.3d 1081, 1086 (9th Cir.

2008). Even if the presumption is rebutted, however, the presumption does not disappear, but

United States’ Response to Defendant’s Motion for Pretrial Release                          Page 4
         Case 6:21-mj-00066-MK          Document 16         Filed 04/27/21    Page 5 of 6




continues to carry evidentiary weight. Id. (“The presumption is not erased when a defendant

proffers evidence to rebut it; rather the presumption remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).” (citing United States v. Dominguez, 783 F.2d 702, 707 (7th Cir.1986)).

       Further, the severity of the punishment underscores the crimes’ seriousness and also

contributes to his risk of nonappearance. Santos-Flores, 794 F.3d at 1092 (recognizing that the

severity of the anticipated punishment favors detention).

                                          ARGUMENT

       While on pretrial release Ferguson manufactured and sold an illegal firearm and sold

methamphetamine. And he had multiple firearms in the room where he kept his

methamphetamine. Ferguson boasted about making not just ghost guns, but his ability to make

automatic weapons and how the short barrel rifle he sold the ATF was threaded for a silencer.

His fixation with firearms is such that he took three pistols with him on a ride with the ATF.

       Ferguson’s history of failing to appear is also troubling. And to the extent his failures to

appear are a product of his drug use, that is just another way in which he violated his pretrial

release. Firearms and drugs are an integral part of Ferguson’s life, and the consequences of

relapse are high. Not only does he pose a danger to the community, but trying to apprehend

Ferguson should he fail to appear poses a real risk to law enforcement given the toxic

combination of guns and methamphetamine.

\\\

\\\

\\\

\\\

United States’ Response to Defendant’s Motion for Pretrial Release                          Page 5
         Case 6:21-mj-00066-MK        Document 16      Filed 04/27/21    Page 6 of 6




                                       CONCLUSION

       Gregory Ferguson poses a danger to the community and a serious flight risk, and he

should be detained.

       Dated: April 27, 2021

                                                   Respectfully submitted,

                                                   SCOTT ERIK ASPHAUG
                                                   Acting United States Attorney

                                                   s/ Jeffrey S. Sweet
                                                   JEFFREY S. SWEET
                                                   Assistant United States Attorney




United States’ Response to Defendant’s Motion for Pretrial Release                     Page 6
